Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This Non-Final Office action is in response to the amendments for application filed on 08/05/2022. Claims 37-70 are pending. 
Priority
3.	Application 16/648,925 was filed on 3/19/2020 which is a 371 of international application PCT/SG2017/040475 filed on 9/20/2017. 
Examiner Request
4.	The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 37, 38, 39, 40, 41, 42, 43, 44, 45, 49, 50, 54, 55, 56, 64, 65, 66, and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bock (US Patent Pub. No. 20110210205) in view of Imper Exclusivas (NPL youtube video).
8.	Regarding Claim 37, Bock discloses an aircraft includes at least one passenger room, with the room being defined by a perimeter wall that encloses a passenger space, the perimeter wall including a section of a side of the aircraft and an internal wall with an opening to allow access to and from the room, (Bock Abstract: An aircraft cabin that comprises a plurality of compartments (5) for passengers each having side walls (7a, 7b, 15) and accessible via a doorway (9) in one of the side walls (7a, 7b, 15). The compartments (5) include door assemblies for closing the doorways (9) and creating enclosed spaces and chair and other furniture interactively arranged in the compartment (5)). Bock also discloses the room including a passenger chair and a bed that are separate units that can be used at the same time without one unit interfering with the other unit and vice versa, and with the room including a storage cassette for storing the bed in a stowed position that has a minimal footprint in the passenger space, with the bed being moveable between the stowed position in the cassette and an operative position in which the bed defines a sleeping platform within the passenger space, (Bock [0162]: More specifically, the private compartment comprises the following combination of furniture: (a) a chair 21… a bed 29 movable between a raised storage position and a lowered operative position on the work desk, Fig. 36).

    PNG
    media_image1.png
    419
    561
    media_image1.png
    Greyscale

Bock does not disclose with the stowed position being a vertical orientation along a longer edge of the bed, with the operative position being a position in which the bed extends lengthwise inwardly from the side of the aircraft into the passenger space, and with the storage cassette and the bed being positioned against a section of the perimeter wall that extends inwardly from the side of the aircraft. Imper Exclusivas does disclose a bed design as claimed (as seen in the youtube video from 0:37-0:50)

    PNG
    media_image2.png
    621
    1121
    media_image2.png
    Greyscale

9.	Bock in view of Imper Exclusivas discloses the claimed invention except that the bed extends lengthwise inwardly from the side of the aircraft into the passenger space.  It would have been an obvious matter of design choice to rotate the placement of furniture in Bock by 90 degrees and incorporate the bed design of Imper Exclusivas, since applicant has not disclosed that the bed extending inwardly lengthwise solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the passenger room layout of Bock with the bed design of Imper Exclusivas. One of ordinary skill in the art with the more space efficient bed design of Imper Exclusivas with the cabin design of Bock would realize that the cabin could be configured in many layouts depending on customer needs. It would be beneficial to one of ordinary skill in the arts to design a space that could be configurable in as many ways as possible for customer customization. Therefore, one of ordinary skill in the art would look at the design of Bock and realize the multiple layouts possible. One of those multiple layouts considered would certainly include the one claimed as it only requires a mere rotation of all of the items in the room by 90 degrees. 
10.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bock to incorporate the teachings of Imper Exclusivas to increase passenger comfort and reduce weight on components needed for moving and stowing of the bed. The bed design of Imper Exclusivas would have a smaller footprint on the room when stowed allowing for a more optimal space for the passenger when not in use.
11.	Regarding Claim 38 and 65, Bock and Imper Exclusivas disclose all of the elements of Claim 37 and 64 and Bock discloses the chair is adapted to swivel about a vertical axis to rotate the chair to a number of different functional orientations within the room (Bock [0163]: The chair 21 is arranged so that it can swivel between a range of positions)
12.	Regarding Claim 39, Bock and Imper Exclusivas disclose all of the elements of Claim 38 and Bock discloses the extent of the swivel is at least 90 degrees (Fig. 36 and Fig. 37)

    PNG
    media_image3.png
    340
    430
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    319
    400
    media_image4.png
    Greyscale

13.	Regarding Claims 40 and 41, Bock and Imper Exclusivas disclose the claimed invention except for the swivel is up to 135 or 270 degrees. It would have been obvious to one having ordinary skill in the art at the time the invention was made to allow the chair to swivel up to 135 or 270 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
14.	Regarding Claim 42 and 66, Bock and Imper Exclusivas disclose all of the elements of Claim 37 and 64 and Bock discloses that the chair is adapted to recline between an upright position and a reclined position (Bock [0164]: The chair 21 is an adjustable chair, with a chair back, seat and foot-rest that can be placed in a range of positions to meet passenger requirements).
15.	Regarding Claim 43, Bock and Imper Exclusivas disclose all of the elements of Claim 37 and Imper Exclusivas discloses a cantilever assembly for supporting the bed in the operative position (as seen in the NPL youtube video 0:17-0:19).

    PNG
    media_image5.png
    625
    1120
    media_image5.png
    Greyscale

16.	Regarding Claim 44, Bock and Imper Exclusivas disclose all of the elements of Claim 37 and Bock discloses the room includes members for supporting opposite ends of the bed when the bed is in the operative position (Bock Claim 1: and wherein the bed is stored in the raised position in the compartment space and is moveable down to the lowered sleep position on the support platform and is supported by the support platform in the lowered position).
17.	Regarding Claim 45, Bock and Imper Exclusivas disclose all of the elements of Claim 37 and Bock discloses a section of the perimeter wall that is a common wall between the room and an adjacent room ([0020] Preferably the cabin comprises a plurality of wardrobes in walls of the compartments that separate adjacent compartments in the rows of compartments, Fig.22)

    PNG
    media_image6.png
    620
    749
    media_image6.png
    Greyscale

18.	Regarding Claim 49, Bock and Imper Exclusivas disclose all of the elements of Claim 37 and Bock discloses the room includes a door for closing the opening in the perimeter wall (Bock Abstract: An aircraft cabin that comprises a plurality of compartments (5) for passengers each having side walls (7a, 7b, 15) and accessible via a doorway (9)… The compartments (5) include door assemblies for closing the doorways (9) and creating enclosed spaces and chair and other furniture interactively arranged in the compartment (5)).
19.	Regarding Claim 50, Bock and Imper Exclusivas disclose all of the elements of Claim 37 and Bock discloses the internal wall of the perimeter wall is at least 1.6 m, more typically at least 1.7 m high (Bock [0006]: More preferably the compartment walls are at least 1.6 m high).
20.	Regarding Claim 54, Bock and Imper Exclusivas disclose all of the elements of Claim 37 and Bock discloses the room includes a credenza positioned to extend along a section of the side of the aircraft (Bock Claim 23: and at least one of (a) a credenza that may house a table assembly and Fig. 37).

    PNG
    media_image7.png
    452
    601
    media_image7.png
    Greyscale

21.	Regarding Claim 55, Bock and Imper Exclusivas disclose all of the elements of Claim 54 and Bock discloses the chair is positioned in relation to the credenza so that when the passenger is seated on the chair the passenger can access storage compartments in the credenza (Bock Fig. 37 see above).
22.	Regarding Claim 56, Bock and Imper Exclusivas disclose all of the elements of Claim 37 and Bock discloses the room includes a fold-out table that can be moved from a storage position to an operative position in relation to the chair so that when the passenger is seated on the chair the passenger can use the fold-out table as a work or a meals/drinks platform (Bock Fig. 28-31)

    PNG
    media_image8.png
    436
    593
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    442
    565
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    497
    620
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    457
    600
    media_image11.png
    Greyscale

23.	Regarding Claim 64, Bock discloses an aircraft includes at least one passenger room, with the room being defined by a perimeter wall that encloses a passenger space, the perimeter wall including a section of a side of the aircraft and an internal wall with an opening to allow access to and from the room (Bock Abstract), with the room including a passenger chair and a bed that are separate units that can be used at the same time without one unit interfering with the other unit and vice versa (Bock [0162], Fig. 36). Bock does not disclose the room including a storage cassette for the bed positioned against a section of the perimeter wall that extends inwardly from the side of the aircraft, with the storage cassette being provided for storing the bed in a vertical orientation along a longer edge of the bed in a stowed position, with the bed being moveable between the stowed position in the cassette and an operative position in which the bed extends lengthwise inwardly from the side of the aircraft into the passenger space against the section of the perimeter wall and defines a sleeping platform within the passenger space, and wherein the cassette includes a cantilever assembly for supporting the bed in the operative position. Imper Exclusivas does disclose the storage cassette being provided for storing the bed in a vertical orientation along a longer edge of the bed in a stowed position, with the bed being moveable between the stowed position in the cassette and an operative position in which the bed extends lengthwise inwardly and the cassette includes a cantilever assembly for supporting the bed in the operative position (NPL youtube video 0:17-19 and 0:37-0:50).
24.	Bock in view of Imper Exclusivas discloses the claimed invention except that the room including a storage cassette for the bed positioned against a section of the perimeter wall that extends inwardly from the side of the aircraft and bed extends lengthwise inwardly from the side of the aircraft into the passenger space against the section of the perimeter wall.  It would have been an obvious matter of design choice to rotate the placement of furniture in Bock by 90 degrees and incorporate the bed design of Imper Exclusivas, since applicant has not disclosed that the bed extending inwardly lengthwise solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the passenger room layout of Bock with the bed design of Imper Exclusivas. One of ordinary skill in the art could use the more space efficient bed design of Imper Exclusivas and the aircraft cabin design of Bock would realize the bed and chair design of Bock would fit in the cabin in many configurations.
25.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bock to incorporate the teachings of Imper Exclusivas to increase passenger comfort and reduce weight on components needed for moving and stowing of the bed. The bed design of Imper Exclusivas would have a smaller footprint on the room when stowed allowing for a more optimal space for the passenger when not in use.
26.	Regarding Claim 67, Bock and Imper Exclusivas disclose all of the elements of Claim 64 and Bock discloses the section of the perimeter wall forms a common wall between the room and an adjacent room. ([0020] Preferably the cabin comprises a plurality of wardrobes in walls of the compartments that separate adjacent compartments in the rows of compartments, Fig.22). 
27.	Claims 46, 47, 48, 57, 58, 59, 60, 61, 68, 69 and 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bock (US Patent Pub. No. 20110210205) and Imper Exclusivas (NPL youtube video) in view of Williams (WO Document No. 2018015728).
28.	Regarding Claim 46, Bock, Imper Exclusivas, disclose all of the elements of Claim 45 but do not disclose the common wall is an extendible/retractable wall such that the wall can be extended or retracted between a lowered position and a retracted position. Williams does disclose this (Williams Fig. 7a/7b).

    PNG
    media_image12.png
    365
    304
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    481
    405
    media_image13.png
    Greyscale

29.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bock and Imper Exclusivas to incorporate the teachings of Williams to allow for a bed configuration that can operate as a single or double bed to allow for more passenger room configurations desired by the customer.
30.	Regarding Claim 47, Bock, Imper Exclusivas, and Williams disclose all of the elements of Claim 46 and Williams discloses the extendible/retractable wall includes a plurality of panels arranged to telescope together (Williams: The suites 103c, 103d share a mutual divider 133 that is in the form of a collapsible wall). It would be obvious to someone skilled in the arts to use a telescopic panel arrangement to create the “collapsible wall” disclosed in Williams. This is because a telescopic arrangement of the collapsible wall would provide the smallest footprint on the room when stowed allowing the passenger more space in the room when the wall is stowed. It would be obvious to one skilled in the art to use the design with the smallest footprint on the room also to save weight and cost by designing the wall and the system for moving the wall in the same device.  
31.	Regarding Claim 48, Bock, Imper Exclusivas, and Williams disclose all of the elements of Claim 47 and Williams discloses the storage cassettes and the beds of the adjacent rooms are against the common wall, whereby when the extendible/retractable wall is in the retracted position, the beds can be moved from the stowed positions to the operative positions and in the operative positions define a double bed arrangement (Williams: If the passengers in the central suites 103c, 103d are travelling together (or otherwise become amorous) and wish to share a bed, the divider may be lowered (see Figure 7a/7b)).
32.	Regarding Claim 57, Bock discloses an aircraft includes at least one passenger room, with the room being defined by a perimeter wall that encloses a passenger space, the perimeter wall including a section of a side of the aircraft and an internal wall with an opening to allow access to and from the room (Bock Abstract), and with the room including a passenger chair and a bed that are separate units that can be used at the same time without one unit interfering with the other unit and vice versa, with the room including a storage cassette for storing the bed in a stowed position that has a minimal footprint in the passenger space, with the bed being moveable between the stowed position in the cassette and an operative position in which the bed defines a sleeping platform within the passenger space (Bock [0162], Fig. 36) but does not teach with the stowed position being a vertical orientation along a longer edge of the bed, with the operative position being a position in which the bed extends lengthwise inwardly from the side of the aircraft into the passenger space. As discussed earlier, Imper Exclusivas does disclose this (NPL youtube video 0:37-0:50). Bock and Imper Exclusivas do not disclose either that the room includes a section of the perimeter wall that extends inwardly from the side of the aircraft and is a common wall between the room and an adjacent room, wherein the common wall is an extendible/retractable wall such that the wall can be extended or retracted between a lowered position and a retracted position, and wherein the cassettes and the beds of the adjacent rooms are against the common wall, whereby when the extendible/retractable wall is in the retracted position, the beds can be moved from the stowed positions in the cassettes to the operative positions and in the operative positions define a double bed arrangement. As discussed in Claims 45-48 Williams does disclose this (Figures 6, 7a, 7b). 
33.	Regarding Claim 58, Bock, Imper Exclusivas, and Williams disclose all of the elements of Claim 57 and Bock discloses the chair is adapted to swivel about a vertical axis to rotate the chair to a number of different functional orientations within the room (Bock [0163]).
34.	Regarding Claim 59, Bock, Imper Exclusivas, and Williams disclose all of the elements of Claim 57 and Bock discloses the chair is adapted to recline between an upright position and a reclined position (Bock [0164]). 
35.	Regarding Claim 60, Bock, Imper Exclusivas, and Williams disclose all of the elements of Claim 57 and Imper Exclusivas discloses the cassette includes a cantilever assembly for supporting the bed in the operative position (as seen in the NPL youtube video 0:17-0:19). 
36.	Regarding Claim 61, Bock, Imper Exclusivas, and Williams disclose all of the elements of Claim 57 and Williams discloses the extendible/retractable wall includes a plurality of panels arranged to telescope together (Williams: The suites 103c, 103d share a mutual divider 133 that is in the form of a collapsible wall). It would be obvious to someone skilled in the arts to use a telescopic panel arrangement to create the “collapsible wall” disclosed in Williams as discussed in the Claim 47 rejection.
37.	Regarding Claim 68, Bock and Imper Exclusivas disclose all of the elements of Claim 67 and Williams discloses the common wall is an extendible/retractable wall such that the wall can be extended or retracted between a lowered position and a retracted position (Figure 7a/7b).
38.	Regarding Claim 69, Bock, Imper Exclusivas, and Williams disclose all of the elements of Claim 68 and Williams discloses extendible/retractable wall includes a plurality of panels arranged to telescope together (The suites 103c, 103d share a mutual divider 133 that is in the form of a collapsible wall). It would be obvious to someone skilled in the arts to use a telescopic panel arrangement to create the “collapsible wall” disclosed in Williams as discussed in the Claim 47 rejection.
39.	Regarding Claim 70, Bock, Imper Exclusivas, and Williams disclose all of the elements of Claim 69 and Williams discloses the beds of the adjacent rooms are against the common wall, whereby when the extendible/retractable wall is in the retracted position, the beds can be moved from the stowed positions to the operative positions and in the operative positions define a double bed arrangement (Williams: If the passengers in the central suites 103c, 103d are travelling together (or otherwise become amorous) and wish to share a bed, the divider may be lowered (see Figure 7a/7b)).
40.	Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bock (US Patent Pub. No. 20110210205) and Imper Exclusivas (NPL Youtube Video) in view of Hasegawa (US Patent Pub. No. 20180029532). 
41.	Regarding Claim 51, Bock and Imper Exclusivas teach all of the elements disclosed in Claim 37 but do not teach the room includes at least one wall lamp that integrates an ambient light and an additional independently controllable task light. Hasegawa does teach this (Hasegawa [0029]: As illustrated in FIG. 1, (A) and (B) of FIG. 2, and FIG. 4, illumination system 1 includes seat 2, wall 3, table 4 (an example of a table), dining light 5 (an example of a first light source), reading light 6 (an example of a second light source), monitor 7, controller 8, and input unit 9) The “dining light” disclosed in Hasegawa is being interpreted as the ambient light and the “reading light” is being interpreted as the task light.
42.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bock and Imper Exclusivas to incorporate the teachings of Hasegawa to provide a more refined and luxurious experience for the passenger as taught in Hasegawa ([0006] In view of this, it is an object of the present disclosure to provide an illumination system, a mobile body, and a lighting control method which provide an optimum light environment when a passenger reads or dines).
43.	Claim 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bock (US Patent Pub. No. 20110210205), Imper Exclusivas (NPL Youtube Video) and Hasegawa (US Patent Pub. No. 20180029532) in view of LeRouge (US Patent Pub. No. 20180304773).
44.	Regarding Claim 53, Bock, Imper Exclusivas, and Hasegawa disclose all of the elements of Claim 51 and Bock discloses the room includes a Seat Control Unit for remotely operating each of the ambient light and the task light (Bock [0134]: The cabin also includes the following features… [0140] Control panel for lighting and entertainment system). Bock does not disclose that this control unit is wireless, LeRouge does ([0044] The comfort equipment 8 also comprises a lighting device 32… [0052] The control device 10 for this comfort equipment is shown diagrammatically on FIG. 2. It comprises a tablet 41 or a remote control for the manual commands for comfort equipment 8)
45.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bock, Imper Exclusivas, and Hasegawa to incorporate the teachings of LeRouge to provide a more refined and luxurious experience for the passenger and to allow the passenger to operate the lights from any location throughout the cabin.
46.	Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bock (US Patent Pub. No. 20110210205), Imper Exclusivas (NPL Youtube video), and Hasegawa (US Patent Pub. No. 20180029532) in view of Plant (US Patent Pub. No. 20090146004).
47.	Regarding Claim 52, Bock, Imper Exclusivas, and Hasegawa disclose all of the elements of Claim 51 but do not disclose the task light is movable between a stowed position and multiple operative positions. Plant does disclose this (Plant: A reading light 92 is incorporated into the shell 70 in a position to be manipulated by the passenger to provide focused directional lighting). It is interpreted that the reading light disclosed in Plant can be “manipulated” by the passenger means that there is at least one position that could be deemed “stowed” and another possible position that could be deemed “operative”. 
48.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bock, Imper Exclusivas, and Hasegawa to incorporate the teachings of Plant to provide a more refined and luxurious experience for the passenger.
49.	Claim 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bock (US Patent Pub. No. 20110210205), Imper Exclusivas (NPL youtube video), and Williams (WO Document No. 2018015728) in view of Hasegawa (US Patent Pub. No. 20180029532). 
50.	Regarding Claim 62, Bock, Imper Exclusivas, and Williams teach all of the elements disclosed in Claim 57 but do not teach the room includes at least one wall lamp that integrates an ambient light and an additional independently controllable task light. Hasegawa does teach this (Hasegawa [0029]: As illustrated in FIG. 1, (A) and (B) of FIG. 2, and FIG. 4, illumination system 1 includes seat 2, wall 3, table 4 (an example of a table), dining light 5 (an example of a first light source), reading light 6 (an example of a second light source), monitor 7, controller 8, and input unit 9) The “dining light” disclosed in Hasegawa is being interpreted as the ambient light and the “reading light” is being interpreted as the task light.
51.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bock, Imper Exclusivas, and Williams to incorporate the teachings of Hasegawa to provide a more refined and luxurious experience for the passenger.
52.	Claim 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bock (US Patent Pub. No. 20110210205), Imper Exclusivas (NPL youtube video), Williams (WO Document No. 2018015728), and Hasegawa (US Patent Pub. No. 20180029532) in view of Plant (US Patent Pub. No. 20090146004). 
53.	Regarding Claim 63, Bock, Imper Exclusivas, Williams, and Hasegawa disclose all of the elements of Claim 62 but do not disclose the task light is movable between a stowed position and multiple operative positions. Plant does disclose this (Plant: A reading light 92 is incorporated into the shell 70 in a position to be manipulated by the passenger to provide focused directional lighting). It is interpreted that the reading light disclosed in Plant can be “manipulated” by the passenger means that there is at least one position that could be deemed “stowed” and another possible position that could be deemed “operative”. 
54.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bock, Imper Exclusivas, Williams, and Hasegawa to incorporate the teachings of Plant to provide a more refined and luxurious experience for the passenger.
Response to Arguments
55.	Applicant’s arguments with respect to Gosling have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The arguments regarding Gosling and the beds stowed and operative position were persuasive and are now rejected under new reference Imper Exclusivas as seen in the rejections above.
56.	Regarding applicant’s arguments of “Key Features: Bed/Chair Usable at Same Time and Bed Extending Inwardly,” the applicant is pointed to Figure 36 in Bock (US Patent Pub. No. 20110210205) in which the bed and chair are usable at the same time. Regarding the stowed and operative position as claimed, the new reference Imper Exclusivas discloses this as seen in the rejections above. The combination of the bed design of Imper Exclusivas and the cabin design of Bock with ordinary skill in the art discloses the claimed elements.  
57.	Regarding applicant’s arguments of “Stowed or Operative Position, Bed and Storage Cassette, Bed and Storage Cassette Positioned to Extend Inwardly,” the new art reference Imper Exclusivas with ordinary skill in the art discloses the bed design (Stowed and Operative positions) as seen in the rejections above. 
58.	Regarding applicant’s arguments of “Hasegawa has No Teaching of Bed and Storage Cassette Positioned to Extend Inwardly, Plant has No Teaching of Bed and Storage Cassette Positioned to Extend Inwardly,” the examiner agrees and does not look to those references for that teaching as seen in the rejections above. 
59.	Applicant’s arguments with respect to “Gosling is Not Concerned with Aircraft and Does Not Recognize Limitations of Aircraft” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, for the sake of compact prosecution, the examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Further as seen in Wilson (NPL Popular Mechanics Article) many items found in a residence or hotel room can be placed and found on an aircraft. This argument will be made for the new reference (Imper Exclusivas) used in place of Gosling.
60.	Applicant's arguments “Advantages of Lengthwise Inward Orientation of the Bed for More Room is Inventive” have been fully considered but they are not persuasive. It would be obvious to one of ordinary skill in the art to use the bed design of Imper Exclusivas and the passenger room design of Bock and design a room configuration as claimed with no knowledge of the Applicant’s art. 
61.	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
62.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN KROGER SCHNEIDER whose telephone number is (571)272‐4858. The examiner can normally be reached 8:00 AM – 5:00 PM. Examiner interviews are available via telephone, in‐person, and video conferencing using a USPTO supplied web‐based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272‐4417. The fax phone number for the organization where this application or proceeding is assigned is 571‐273‐8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent‐center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866‐217‐9197 (toll‐free). If you would like assistance from a USPTO Customer Service Representative, call 800‐786‐9199 (IN USA OR CANADA) or 571‐272‐1000.

/BRENDAN KROGER SCHNEIDER/Examiner, Art Unit 3644                                                                                                                                                                                                        
/Nicholas McFall/Primary Examiner, Art Unit 3644